Citation Nr: 0528373	
Decision Date: 10/21/05    Archive Date: 11/01/05	

DOCKET NO.  03-35 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for major depressive 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
June 1969 to June 1971, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not engage in combat with the enemy 
during service and is not shown to have been exposed to a 
stressful incident during service that would support a 
diagnosis of PTSD.

3.  PTSD is not shown to be causally or etiologically related 
to service.

4.  A major depressive disorder was not manifested during 
service or within one year of separation from service, and is 
not shown to be causally or etiologically related to service.  



CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, (2005).  

2.  A major depressive disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, the VA had a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, a letter to the 
veteran dated in January 2003, provided to him prior to the 
initial unfavorable decision on his claims by the March 2003 
rating decision, as well as a subsequent letter dated in 
January 2005, effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Those letters satisfied 
the notification requirements of the VCAA by: (1) Informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate his claims; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence the veteran was expected to provide; 
and (4) requesting the veteran provide any evidence in his 
possession that pertains to his claim.  Conversely, under the 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C. §  5107(a). 

The Board also notes that the veteran has not argued that any 
possible error or deficiency in the VCAA notice has 
prejudiced him in the adjudication of his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The veteran's 
service medical records are associated with the claims file 
as are private and VA medical records identified by the 
veteran.  The veteran presented testimony in support of his 
claim at a hearing before the BVA at the RO in August 2005.  

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's claims.  In fact, in January 2003 
the veteran contacted the RO in response to their January 
2003 VCAA letter and specifically indicated that he had no 
copies of his service medical records or any additional 
evidence to submit.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.

The veteran has not been afforded a VA examination in 
connection with his claim for service connection for a 
psychiatric disorder, to include PTSD and a major depressive 
disorder, but the Board is of the opinion that such an 
examination is unnecessary to make a decision in this case.  
Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with an established 
event, injury or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c) (4).  

In this case, while the record clearly reflects that the 
veteran has a currently diagnosed psychiatric disorder, there 
is absolutely no evidence beyond the veteran's own 
contentions that he suffered an event, injury or disease in 
service that resulted in his currently diagnosed psychiatric 
disorder, nor is there any competent medical evidence that a 
currently diagnosed psychiatric disorder is in any way 
associated with an established event, injury or disease in 
service.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the appellant under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to the 
veteran's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

As will be further explained below, in the absence of 
corroborating evidence establishing that the veteran suffered 
an event, injury or disease in service, a current examination 
could do no more than speculate that a currently diagnosed 
disorder was related to service based on the veteran's 
unsubstantiated count of service events.  Under these 
circumstances, the Board believes that a VA examination is 
unnecessary and will address the merits of the veteran's 
claims.  


The Merits of the Claims

As noted, the veteran argues that he sustained PTSD and a 
depressive disorder as a result of his active military 
service.  Having carefully considered the claims in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and the appeal will be denied.

Service medical evidence contain no evidence of complaints, 
treatment, or diagnosis of a psychiatric disorder.  A Report 
of Medical Examination performed in May 1971 in connection 
with the veteran's separation from service reflects that the 
psychiatric clinical evaluation was normal.  On the Report of 
Medical History portion of the examination the veteran denied 
frequent trouble sleeping; frequent or terrifying nightmares; 
depression or excessive worry; loss of memory or amnesia; and 
nervous trouble of any sort.

Service personnel records, specifically a VA Form 20 
(Enlisted Qualification Record), shows the veteran served in 
Thailand between July 1970 and June 1971.  While stationed in 
Thailand the veteran's principal duty was of a military 
policeman with the 281st Military Police Company.  The 
veteran's DD Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) reflects that awards and 
decorations the veteran received included the National 
Defenses Service Medal, Vietnam Service Medal, Vietnam 
Campaign Medal and the Good Conduct Medal.  Under the remarks 
section of that form service in the Republic of Vietnam was 
marked NA [not applicable].

Private medical records dated between June and August 2002 
show the veteran was seen for treatment of psychiatric 
symptomatology.  A record dated in July 2002 shows diagnoses 
of a depressive disorder, NOS [not otherwise specified] and 
R/O [rule out] PTSD.  A record dated in August 2002 indicates 
that the veteran reported that he sometimes had what sounded 
like flashbacks related to his experience in Vietnam.  The 
impression at that time was a major depressive disorder, 
currently moderate severity.

VA medical records dated between June and October 2002 show 
the veteran was seen for psychiatric treatment and 
evaluation.  These records show the veteran was diagnosed as 
having post-traumatic stress disorder and a depressive 
disorder.  A record dated in July 2002 shows the veteran 
reported that his PTSD symptoms had gotten worse over the 
last week and had progressively worsened since he first 
started experiencing that symptomatology.  The veteran 
reported that he thought constantly of his time in the 
military.  He stated that he heard planes and helicopters 
overhead all the time and trains nearby.  He recounted being 
shown the warehouse where they kept the dead soldiers on ice 
before shipping them back to the States.  

VA psychological testing performed in October 2002 recorded 
that while in the Army the veteran served in the Vietnam war 
from October 1970 to June 1971 and that the veteran was 
assigned to a combat support unit as a military policeman.  
It was noted that his outfit guarded the ammunition storage 
site.  Psychological testing indicated that the veteran 
reported light combat exposure on the Combat Exposure Scale.  
It was noted that the Clinician Administered PTSD Scale 
supported a diagnosis of combat-related PTSD.  

The veteran reported a traumatic experience that happened on 
his first night in Vietnam.  He reported waking up to a 
Vietnamese woman holding a knife at his throat.  The veteran 
reported that she was killed, but he did not recall being 
frightened when the incident happened, only being fearful 
when he recalled the alleged incident.  The veteran also 
reported finding an American GI had been shot in the head.  
The veteran expressed fear and helplessness during this 
incident.  During the interview the veteran reported that he 
currently experiences psychological and physiologic 
reactivity upon exposure to reminders of Vietnam.  He 
reported that the geography in certain parts of North 
Carolina reminded him of Vietnam.  Following the evaluation 
and testing the Axis I diagnoses were post-traumatic stress 
disorder and depressive disorder, not otherwise specified.  
Exposure to war was listed under Axis IV.

A March 2003 statement from Michael K. Nunn, D.O., shows the 
veteran stated that he had been having increased difficulty 
with anxiety, as well as intrusive thoughts of his Vietnam 
experiences.  The Axis I diagnoses were PTSD and alcohol 
abuse.  The veteran was agreeable to psychological testing.  
An April 2004 progress note from Dr. Nunn indicated that 
testing was strongly positive for post-traumatic stress 
disorder associated with his wartime experience.  Of concern 
were the psychotic events noted on testing, which he believed 
were directly related to the veteran's PTSD.  The impression 
was severe PTSD.  

The veteran's response to the RO's request for information in 
support of his claim for service connection for PTSD received 
in May 2003 shows the veteran related that on his first night 
in Southeast Asia they could not land at a designated 
airport, and were forced to land in Saigon where he and 
incoming personnel stayed overnight.  The veteran indicated 
that it was during this night that he was assaulted in the 
manner described above, with a woman-assailant holding a 
knife at his throat.  The veteran also related that when at 
his duty station with the 281st Military Police Company, he 
stayed at an ammunition dump and had constant thoughts of the 
installation being destroyed.  

A VA Form 21-4138 (Statement in Support of Claim) dated in 
November 2003 showed the veteran clarified that he was in 
Thailand, and not in Vietnam, from July 1970 through February 
1971 as indicated on his May 2003 PTSD questionnaire.  He 
related that he was in transit to Thailand in July 1970 and 
that the plane landed in Saigon and that they were put up for 
the evening in a local hotel.  The veteran went on to 
reiterate that that sometime during the night he woke up with 
a Vietnamese woman standing over him with a knife to his 
throat.  He explained that after a tussle he wrestled the 
knife away from her and tossed her out of the room.  He 
stated for the rest of the night there was no sleep due to a 
fear for his life, and that the next morning he left for 
Thailand.  The veteran went on to relate that he was assigned 
to the 281st Military Police Company and his main duty was to 
guard the ammunition dump and base security.  He stated that 
with air traffic and ammunition being stored at the facility 
everyone feared for their lives at all times and that this 
was an everyday concern.  

The veteran presented testimony in support of his claim at a 
hearing before the BVA at the RO in August 2005.  At that 
hearing the veteran stated that he was stationed in Thailand 
and when asked whether he ever flew into Vietnam and get off 
the airplane, contrary to his earlier representations, the 
veteran stated that he did not know.  He stated that he 
thought they were supposed to stop at Saigon, but for some 
reason or other they couldn't land there and must have went 
on to Bangkok, Thailand, where he and other passengers 
deplaned.  Transcript at 3.  The veteran testified that when 
they got there they boarded buses that carried them to a 
motel and they were put up in a motel with two individuals in 
a room.  The veteran stated that:  "When I woke up the lady 
had a knife at my throat.  I guess they were going to rob us.  
I took the knife and--I took the knife and accidentally just 
cut my arm a little bit."  Transcript at 5.  

The veteran also testified that when he arrived at his duty 
station he remained at the ammo dump the whole time and never 
left.  When asked whether there were any incidents at the 
ammunition dump the veteran replied:  "Just a few, but it 
was--they didn't--I don't--a couple of my--Air Force dogs, I 
think, got killed or something."  Transcript at 6.  The 
veteran clarified that he was referring to police dogs.  The 
veteran also stated that during various trips he was never 
fired upon.  Transcript at 7.  

When asked to clarify his PTSD stressor, the veteran 
responded "I guess maybe drafting me into the Army."  When 
asked whether he was ever involved in combat while in 
Southeast Asia the veteran responded that he was in combat 
"all the time."  Transcript at 11.  When the veteran was 
asked whether there were any instances when he was in fear 
for his life, the veteran responded that essentially guarding 
the ammunition dump "wasn't a really good feeling."  When 
asked whether he was ever fired upon or had any incoming 
attacks the veteran responded that sometimes late at night 
one would hear fire "every now and then," but surmised that 
it was just attempts at theft.  The veteran was asked whether 
he had any specific dates or times or instances that he could 
provide to help the VA go out to the service department and 
confirm a stressor.  The veteran referred to the initial 
event in the hotel room.  Transcript at 12.  The veteran also 
testified that while he was cut in that incident he received 
no treatment for that injury.  Transcript at 13.

The veteran contends that he had PTSD or a depressive 
disorder as a result of service, and that his PTSD is related 
to stressful incidents he was exposed to during his time in 
Southeast Asia.  Service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or diseased contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for certain 
chronic diseases, such as a psychotic disorder in the nature 
of a major depressive disorder, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection for PTSD 
requires a medical diagnosis of the disorder; credible 
supporting evidence that the claimed inservice stressful 
events actually occurred; and a link, as established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997)..

A review of the evidence of record discloses that the veteran 
clearly has been diagnosed as having PTSD and a depressive 
disorder.  However, there is no medical evidence that 
establishes a link or relationship between either currently 
diagnosed disorder and service.  

With respect to the veteran's claim for service connection 
for a depressive disorder, the veteran's service medical 
records contain no evidence of complaints, treatment or 
diagnosis of such a disorder during service or for many years 
following separation from service.  The earliest indication 
of any psychiatric treatment is in June 2002, and the veteran 
does not contend otherwise.  However, there is no medical 
evidence or opinion that in any way suggests that the 
depressive disorder, first diagnosed over three decades 
following the veteran's separation from service, is in any 
way related to service.  

Under the facts and circumstances of this case, a VA 
examination in order to obtain an opinion as to any 
etiological relationship between the veteran's currently 
diagnosed depressive disorder and service would amount to no 
more than speculation and thus would have no probative value 
in establishing a relationship of that disorder to service.  
No competent medical examiner has expressed such an opinion 
and while the veteran is clearly of the opinion that his 
depressive disorder is related to service, as a lay person, 
the veteran is not competent to offer an opinion that 
requires medical expertise, such as the etiology of his 
depression.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, service connection for depressive disorder is not 
warranted.

With respect to the veteran's claim for service connection 
for PTSD, official service records show that the veteran 
served in Thailand in a noncombat military occupational 
specialty as a military policeman with the 281st Military 
Police Company between July 1970 and June 1971.  He was not 
awarded the Purple Heart Medal, Combat Infantryman Badge or 
other similar citation that could be accepted as conclusive 
evidence of the veteran having engaged in combat with the 
enemy.  This of course, is not determinative of the matter.  

The phrase "engaged in combat with the enemy" refers that the 
veteran had personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase does not apply to veterans who merely served in a 
general "combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  See VAOPGCPREC 12-99 (Oct. 
8 1999).  Evidence to support a claim that a veteran engaged 
in combat with the enemy may include the veteran's own 
statement and an almost unlimited variety of other types of 
evidence, but the BVA is not required to accept the veteran's 
assertion that he engaged in combat with the enemy.  Gaines 
v. West, 11 Vet. App. 353 (1998).  Neither is the VA required 
to accept statements or testimony which is inherently 
incredible.  See Samuels v. West, 11 Vet. App. 433 (1998).  

The veteran is not shown to have engaged in combat with the 
enemy.  While at one point during the veteran's hearing he 
stated that they were in combat all the time, he also 
testified that he was never fired upon and that he was never 
in proximity to any enemy fire.  When coupled with official 
service records, the Board concludes that the veteran is not 
shown to have engaged in combat with the enemy.

The stressful incidents the veteran has related occurred 
while he was stationed in Southeast Asia involved a fear 
guarding an ammunition dump and an incident that purportedly 
occurred the first night after arriving in Southeast Asia.  
However, there is no corroboration that the incident of the 
veteran's assault at a hotel as described occurred.  Apart 
from the lack of corroboration of record, the veteran has 
related inconsistent statements concerning the event.  

During VA psychological testing that occurred in October 2002 
the veteran reported that the incident occurred in Saigon, as 
he did at the time of a November 2003 statement in support of 
claim.  However, at his BVA hearing the veteran testified 
that the incident occurred in Thailand.  Even more 
significant, at the time of the VA psychological testing, the 
veteran indicated that the Vietnamese woman holding the knife 
was killed, but in the 2003 statement the veteran stated that 
he wrestled the knife away from her and tossed her out of his 
room.  

Such significant discrepancies undermine the credibility, and 
therefore the probative value of the veteran's statements in 
demonstrating that the incident actually occurred.  See 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (Generally 
observing that in the evaluation of evidence, VA adjudicators 
may properly consider internal inconsistency, facial 
plausibility and consistency with other evidence submitted on 
behalf of the veteran.  It has also been observed that the 
Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence");  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. 
Cir. 1997).

While the veteran has also related a fear in guarding an 
ammunition dump; finding an American GI that had been shot in 
the head; and visiting a warehouse containing dead soldiers, 
the Board notes that none of the diagnoses of PTSD were based 
on any of those stressors, and the stressors are 
uncorroborated.  It is clear that the diagnoses of PTSD of 
record in this case were based on the veteran's self-reported 
participation in combat in Vietnam.  For example, VA 
psychological testing performed in October 2002 clearly 
reflects that the diagnosis was of combat-related PTSD and 
the April 2003 progress report from Dr. Nunn reflects that 
testing was strongly positive for post-traumatic stress 
disorder associated with his wartime experience.  

Consequently, the record for consideration fails to 
demonstrate that the veteran has a diagnosis of PTSD based on 
a verified stressor.  The diagnosis of PTSD in this case are 
based on the veteran's purported participation in combat, 
rather than to the stressful incidents he has related in 
statements and in testimony in support of his claim, 
incidents and events that have not been verified and indeed 
cannot be verified based on the limited information the 
veteran has provided.  For example, he has provided no 
specific dates or locations to permit verification, and 
indeed the one incident the veteran has repeatedly reported, 
that involving the assault in the hotel room, he has related 
occurred in either Saigon or when he arrived in Thailand.  In 
the absence of some confirmed stressor, a VA examination is 
unnecessary since no stressful incident that could support a 
diagnosis of PTSD has been demonstrated by the evidence of 
record.  Accordingly, the Board concludes that service 
connection for PTSD is not established.


ORDER

Service connection for major depressive disorder is denied.

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


